Justice PLEICONES.
I respectfully dissent. In my opinion, the trial court abused its discretion in denying Appellant’s request for an award of attorney’s fees in excess of the statutory limit.
Section 17-3-50 provides:
(C) Payment in excess of the hourly rates and limits in subsection (A) or (B) is authorized only if the court certifies, in a written order with specific findings of fact, that payment in excess of the rates is necessary to provide compensation adequate to ensure effective assistance of counsel and payment in excess of the limit is appropriate because the services provided were reasonably and necessarily incurred.
(Emphasis added).
As noted by the majority, the sole basis for denying Appellant an award of fees in excess of the statutory limit was his unprofessional conduct. In my opinion, the trial court abused its discretion in failing to consider, as required by the statute, whether the requested payment in excess of the limit was necessary to provide effective assistance of counsel or whether the services provided were reasonably and necessarily incurred. In my opinion, the trial court should have allowed Appellant to submit evidence as to the reasonableness of his fees, and reviewed it accordingly. Even in light of Appellant’s undeniably petulant behavior, I would find the trial court abused its discretion and would remand the matter with instructions to evaluate the necessity for and worth of Appellant’s services.
As I would find the trial court abused its discretion, I would decline to address the Takings Clause issue submitted by the South Carolina Bar. See Morris v. Anderson County, 349 S.C. 607, 564 S.E.2d 649 (2002) (Court will not unnecessarily reach *227constitutional questions); see also Rule 213, SCACR (an amicus brief is limited to the issues raised by the parties).